Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 18 December 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson December 18th. 1811—

At the arrival of the last Mail, I thought I could hear my dear Sister say, “Is there no Letters from Atkinson? I fear some of her Family are sick.”—
It has been really so—I have had one of my silent Colds—& my dear Abby, was confined a week after her return from Boston—But we are now both of us much better—I believe, I have what may be called the Rheumatism, or the Creek at the pit of my Breast, for I am not sick now, that I cannot help groaning when I move quick—I have red Bane up to my throat too—I feel very anxious for my dear Son, I pray, he may not be sick again at Mrs Carters—for nobody else will pity him—He is more careful, & concerned for every one, than for himself—I wish I could know by some means, whether it would be agreeable for Mr Foster to have Mr Shaw board with him—If it could be made agreeable upon both sides I should feel perfectly easy—Mrs Foster has a great family, but there he would pay her—She has many little Children—but then he is remarkably fond of those who are good—If it could be convenient, & suit both parties I should rejoice—I did not say anything to either, when I was in Town, nor should have thought so much about it now, if little Elizabeth had not said so much in favour of it—how she, & Charles would love to do anything for him—&cc—I know every addition to a number adds to the Care—But then he would make Compensation,
Perhaps, you have heard something said, upon this Subject, & can inform me, before I write to either of them—
I am very glad to hear that  your Mrs Smith can help herself—Her mind must feel consoled under her late state of debility, when she considers how much worse state she might have been in, & from what an Evil she is relieved—May her gratitude to her heavenly Parent & Preserver, be as preeminent, as her Fortitude, & Patience, has been under severe Sufferings—& delight the Heart of her good Parents, by her cheerful conversation, & the sweatness of her Disposition—joined by her lovely Daughter, & Cousins—
I hope you have had letters from Col. Smith & know how Mrs Adams bore the journey—may it prove beneficial to her health—& the bosom of her Friends an exhilirating Cordial—
I have repeatedly read the Letters you were so good as to enclose—In that of Judge Cranch’s to you, I was pleased to see how the good Spirit of Elijah, rested upon his Elisha—The whole Letter was an effusion of a most grateful, pious, & affectionate Heart—I think his Children here inherit much of the Temper, & genius of the Family—William loves to study, & Richard much better than I feared, by what his Parents wrote upon the Subject—They are poor Readers, & I mentioned to their Father, that the appearance of Principle, their habits of regularity, & moral Rectitude, modesty, respectful manners, & sweetness of temper, did their Parents, & themselves more honour than their literary attainments—But they are quite Favourites in our Family—& are kind to George, & John—They say, they have answered all the Letters of their Fathers, only what I call the Bible Letter—& poor George, had I suppose, so much to say, that he could not arrange his Ideas upon paper—for I wished them to write, & then let me correct it for them—John did not feel so much difficulty, & has expressed himself, with ease—every word himself—& George has written at last, though he was loth to try—I am sorry his hand writing is so poor—he is ashamed of it—& I hope will endeavour to do better—I have gotten good writing Books, & Copy Slips & every necessary for the purpose—They are fine Boys—but want constant attention—& more Lines, & Precepts than I fear I shall be able to give—His Cousin said, I fear George, you will not love me, I tell you of so many of your faults—or odd ways of standing, or rather not standing—I was pleased with his reply—“yes Cousin I do love you dearly—I know you do it, all out of kindness, & for my good”—“I am sure I ought to thank you because you speak so pleasant”—I never saw any Child more affectionate, or discover a better temper, than they both do—& Mr Peabody is exceeding fond of them both—But it will take some time to get them to regular habits of Study, & puting their things in place to do it themselves—
I have gotten them some mittens, I knew they would want more than one pair—those you may send, must be kept for the Sabbath—They must have new flats soon, & if their Uncle Thomas, could forward safely a few Dollars for their service, I should be glad—The thirty Dollars Mr Cranch expected would supply his Childrens present wants, is now stoped—it is unfortunate, for us—for they must have Boots, Shoes, &ccc Abby A—— Shaw begs to be remembered to her dear & beloved uncle & Aunt in the most respectful manner—& to her Cousins, most affectionately—
I have a strange hot, dry humour in my hands, which is very troublesome—& makes them swell, & crack open in every direction even above my wrists—I can scarcely hold my pen—I hope it will not seize my Stomach—This must be my appology for not writing before, & better now—Abby tells me, our Brother Cranch’s property will be more than what his friends expected—for which I am very glad—& to hear by you that the Judge, & Mr Quincy will unite in purchasing the Property of the Virchills—The Library is very valuable—If it is sold, I wish I could purchase Popes works—I am almost sometimes mentally starved—I long to gratify my thirst—but I do not believe I could get more than one Volume of his works within twenty miles—
Mr Peabody unites in the warmest wishes for the Life & health of the President, & my Sisters Happiness, with your affectionate
E PeabodyI forgot to tell you, we were much diverted by your account of poor John’s unfortunate Jug—When I read it, the dear conscious little fellow, put up both his hands to cover his Face—I fancy the fate of it, will be impressed upon his young mind—& the effect much better, than what is generally experienced from common Jugs, or their contents—
If you think best, to Send on Georges letter you will please to enclose, & appologise for them to Mr J—— Q A——
